COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                               FORT WORTH

                              NO. 02-10-00432-CV


IN RE CHARLES CLAY TROYER                                              RELATOR


                                    ------------

                           ORIGINAL PROCEEDING

                                    ------------

                        MEMORANDUM OPINION1

                                    ------------

      The court has received a supplemental record on abatement showing that

the trial court has rendered a final decree of divorce in accordance with the

parties’ mediated settlement agreement and this court’s abatement order.

Accordingly, relator’s petition for writ of mandamus is dismissed as moot.

                                              PER CURIAM


PANEL: LIVINGSTON, C.J.; MEIER and GABRIEL, JJ.

DELIVERED: May 4, 2011



      1
       See Tex. R. App. P. 47.4, 52.8(d).